DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 08/05/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “tag-based quota” which is not self-explanatory. The claims also do not recite how a tag-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 8, 10-13, 15, 17-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta et al. (US 10,089,676, “Gupta”) in view of Kasso et al. (US 2015/0089065, “Kasso”).

As to claim 1, Gupta discloses a system for tag based control of resource usage in an associated cloud infrastructure environment, the system comprising:
a computer comprising one or more microprocessors (fig. 23, computer system with processors);
a tenancy defined in the associated cloud infrastructure environment (col. 42, l. 51 to col. 43, l. 5-36, customer organizations or portfolios and users within are defined; col. 31, par. 1, users, user organizations, end users are defined); and
a memory device operatively coupled with the computer, the memory device storing logic executable by the computer (fig. 23, memory) for providing the tag based ll users, or selected users of Bob’s team are tagged with constraints which can indicate a max value of a resource type for launching, col. 42, l. 51 to col. 43, l. 5-36, a constraint indicating a quota such as maximum of 20 installations of a given product for the end users within a particular service provider customer account, or a constraint indicating maximum capacity for the computing resource instances on which the product can be launched by end users (e.g., specifying a maximum instance size of A-large)… in order to limit what end users within a certain account can do; col. 42, par. 1, computing resource instances and resource stack template may support tagging. When a product is used, the resultant computing resource instances or resource stacks may be tagged with the portfolio, the product, the product version and a unique identifier (i.e. instanceId or stack Id), 
wherein a request to provision a resource in the tenancy is received, the request comprising request characteristic data representative of a request characteristic of the request (col. 42, l. 51 to col. 43, l. 5-36, when a user launches or requests a product, or requests resources within a product, the constraints associated with the user is enforced; fig. 6C, 6D, all users, or selected users of Bob’s team are tagged with constraint which can indicate a max value of a resource type for launching; fig. 9A-9C, a constraint indicating dev. Team X constraint that can restrict launch parameters for a certain user credential or IAM role);
wherein a usage of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request is determined and compared a launch constraint that includes quotas associated with a requesting user/user group is checked and enforced), 
wherein the request to provision the resource is based on whether the determined usage exceeding one of the plurality of tag-based quotas (col. 43, par. 2, fig. 6C, a product must launch on an instance of type B-med or that it cannot launch on an instance type of C-Xlarge, or a resource max value is checked to see if it is exceeded).
Gupta does not disclose the request to provision the resource is dropped based on the determined usage exceeding one of the plurality of tag-based quotas. 
Kasso discloses the request to provision the resource is dropped based on the determined usage exceeding one of the plurality of tag-based quotas ([0141]-[0142], quota is the number of services a Tenant Admin is allowed to provision, quota is hierarchical. For example, a tenant/sub-tenant is not only limited by the quota assigned to the them, but also by the quota assigned to the parent tenant. If the parent's quota is fully utilized, then the sub-tenant would be blocked from consuming those resources; fig. 9, step 696, if the requested configuration is not allowed, or the usage by a particular service reaches an allocation of resources for that service, then the service locker instruct the system to lock the service at its current configuration or usage of resources; fig. 28, [0304]-[0307], locking services for tenants that exceeded quotas).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Kasso’s teachings of locking or dropping request for a service and resources when quota is met to Gupta’s system in order to lock service or resources according to 7 locking use cases in Kasso ([0310]-[0316], quarantine, lock service types, resources types, service resources…)

As to claim 8, Gupta discloses a method for tag based control of resource usage in an associated cloud infrastructure environment, the method comprising:
providing a tenancy in the associated cloud infrastructure environment (col. 42, l. 51 to col. 43, l. 5-36, customer organizations or portfolios and users within are defined; col. 31, par. 1, users, user organizations, end users are defined) by a computer comprising one or more processors and a memory device operatively coupled with the computer, the memory device storing tag based control logic (fig. 23, computer system with processors and memory);
storing tag-based quota data in the memory device, the tag-based quota data being representative of a plurality of tag-based quotas of resource provisioning in the tenancy (fig. 6C, 6D, all users, or selected users of Bob’s team are tagged with constraints which can indicate a max value of a resource type for launching, col. 42, l. 51 to col. 43, l. 5-36, a constraint indicating a quota such as maximum of 20 installations of a given product for the end users within a particular service provider customer account, or a constraint indicating maximum capacity for the computing resource instances on which the product can be launched by end users (e.g., specifying a maximum instance size of A-large)… in order to limit what end users within a certain account can do; col. 42, par. 1, computing resource instances and resource stack template may support tagging. When a product is used, the resultant computing resource instances or resource stacks may be tagged with the portfolio, the product, the product version and a unique identifier (i.e. instanceId or stack Id);
when a user launches or requests a product, or requests resources within a product, the constraints associated with the user is enforced; fig. 6C, 6D, all users, or selected users of Bob’s team are tagged with constraint which can indicate a max value of a resource type for launching; fig. 9A-9C, a constraint indicating dev. Team X constraint that can restrict launch parameters for a certain user credential or IAM role);
determining by the one or more processors executing the tag based control logic a usage of resources in the tenancy associated with a resource tag corresponding to the request characteristic of the request (col. 43, par. 2, a launch constraint that includes quotas associated with a requesting user/user group is checked and enforced);
comparing by the one or more processors executing the tag based control logic the determined usage against the plurality of tag-based quotas (col. 43, par. 2, a launch constraint that includes quotas associated with a requesting user/user group is checked and enforced); and
provisioning by the one or more processors executing the tag based control logic the request to provision the resource based on whether the determined usage exceeding one of the plurality of tag-based quotas (col. 43, par. 2, fig. 6C, a product must launch on an instance of type B-med or that it cannot launch on an instance type of C-Xlarge, or a resource max value is checked to see if it is exceeded).
Gupta does not disclose:

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Kasso’s teachings of locking or dropping request for a service and resources when quota is met to Gupta’s system in order to lock service or resources according to 7 locking use cases in Kasso ([0310]-[0316], quarantine, lock service types, resources types, service resources…)

Claim 15 is rejected for the same rationale in claim 8.

As to claims 3, 10, 17, Gupta-Kasso discloses:
the tag-based quota data stored in the memory device is representative of a plurality of tag-based quotas of resource provisioning in the tenancy of a corresponding plurality of resource types of the tenancy; the request characteristic data of the request 

As to claims 4, 11, 18, Gupta-Kasso discloses: the tag-based quota data stored in the memory device is representative of a plurality of tag-based quotas of resource provisioning in the tenancy allocated to a corresponding plurality of user groups of the tenancy; the request characteristic data of the request to provision the resource in the tenancy comprises user group data representative of a user group category assigned to a user of the system requesting the resource; a usage of resources in the tenancy associated with a resource tag corresponding to the user group category is determined and compared against a first tag-based quota of resource provisioning in the tenancy allocated the user group category; and the request to provision the resource is dropped based on the determined usage of resources in the tenancy associated with the resource tag corresponding to the user group category exceeding the first tag-based 

As to claims 5, 12, 19, Gupta-Kasso discloses: the tag-based quota data stored in the memory device is representative of a tag-based quota of resource provisioning in the tenancy of a plurality of resource types of the tenancy allocated to a plurality of user groups of the tenancy; the request characteristic data of the request to provision the resource in the tenancy comprises: i) resource type data representative of a first resource type of the requested resource; and ii) user group data representative of a user group category assigned to a user of the system requesting the resource (Gupta, fig. 6C, col. 43, par. 2, constraints are applied to a user group and resource type);
a usage of resources in the tenancy associated with a resource tag corresponding to the first resource type provisioned to the first user group category is determined and compared against a first tag-based quota of resource provisioning in the tenancy of the first resource type allocated to the first user group category; and the request to provision the resource is dropped based on the determined usage of resources in the tenancy associated with the resource tag corresponding to the first resource type provisioned to the first user group category exceeding the first tag-based quota of the resource provisioning in the tenancy of the first resource type allocated to the first user group category (Gupta, fig. 6C, user group “All” (or a selected group of users) is tagged with resource types (such as instance types) quotas and launch requests are enforced as such).

As to claims 6, 13, 20, Gupta-Kasso discloses:
the tag-based quota data stored in the memory device is representative of a tag-based quota of resource provisioning in the tenancy of a plurality of resource types of the tenancy allocated to a plurality of user groups of the tenancy (Gupta, fig. 9C, resources constraint tagging for specific user group (third checkbox) of the tenant, constraints can be quotas as in fig. 6C);
a first request to track resource usage of the tenancy is received, the first request comprising request characteristic data representative of a first user group category and a first resource type; a first usage of resources in the tenancy associated with a resource tag corresponding to the first resource type provisioned by the first user group category is determined; and resource usage tracking data is generated based on the determined first usage of the resources in the tenancy of the first resource type provisioned by the first user group (col. 4, par. 2, tracking resource usage of a user group of a tenant/admin; fig. 7, col. 39, last par., tracking usage of desktop applications by users/groups).

Claim(s) 2, 9, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta-Kasso et al. in view of Roth et al. (US 10089476, “Roth”).

As to claims 2, 9, 16, Gupta-Kasso discloses:
the tenancy comprises a plurality of compartments storing the resources, 

Gupta-Kasso does not disclose each compartment of the plurality of compartments provides isolation of a set of the resources within the compartment relative to one or more other sets of the resources in the other compartments.
Roth discloses each compartment of the plurality of compartments provides isolation of a set of the resources within the compartment relative to one or more other sets of the resources in the other compartments (fig. 6, 14, 15, each compartment has its own separate quotas).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Roth’s teachings of compartments to Gupta-Kasso’s system in order to allow for multiple users or entities to be governed by policies of a controlling account using compartments of Roth (col. 1, l. 56-61).

Claim(s) 7, 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gupta-Kasso in view of Crudele et al. (US 2014/0189682, “Crudele”).

As to claims 7, 14, Gupta-Kasso discloses the request to provision the resource is dropped based on the determined usage exceeding one of the plurality of tag-based quotas (Gupta, col. 43, par. 2, fig. 6C, a product must launch on an instance of type B-med or that it cannot launch on an instance type of C-Xlarge, or a resource max value is checked to see if it is exceeded before launch). 
Gupta-Kasso does not disclose an override request to provision the resource of the tenancy is received; the resource is selectively provisioned based on the system receiving the override request; and resource usage overage data is generated based on the resource being selectively provisioned in response to the system receiving the override request.
Crudele disclose an override request to provision the resource of the tenancy is received; the resource is selectively provisioned based on the system receiving the override request; and resource usage overage data is generated based on the resource being selectively provisioned in response to the system receiving the override request ([0054], one rule for allowing/denying the expansion/increase request is to check whether the user/tenant would be exceeding the storage quota value if the expansion/increase request were authorized; if so, then the request may be denied otherwise, the request may be authorized. This storage quota value may be a quota of physical storage of the datastore backing the virtual machine and providing the physical storage with which the virtual storage is associated).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/HIEU T HOANG/Primary Examiner, Art Unit 2452